Citation Nr: 1301055	
Decision Date: 01/10/13    Archive Date: 01/16/13

DOCKET NO.  05-38 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a chronic disease affecting the bilateral knees, hips, elbows and ankles, to include as a result of an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel


INTRODUCTION

The Veteran had multiple periods of active duty service, active duty for training, and inactive duty for training, including, but not limited to, June 1956 to April 1966, January 1991 to April 1991, May 1994 to September 1994 and March 1996 to November 1996.  He retired from military service in December 2001.

This matter comes to the Board of Veterans' Appeals ("Board") on appeal from a February 2004 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Detroit, Michigan, which denied entitlement to service connection for the aforementioned claim.

The Board has previously addressed this claim.  In July 2009, the Board remanded the appellant's claim for additional development, specifically to obtain information regarding his exact periods of active duty service, active duty for training ("ACDUTRA") and inactive duty for training ("INACDUTRA"), as well as to afford him a VA examination.  The VA examination was performed in September 2010, and in March 2011, and VA Appeals Management Center ("AMC") issued a Supplemental Statement of the Case ("SSOC"), in which it continued to deny the appellant's claim.  In June 2011, the Board again remanded the claim, as the previous remand orders had not been fully carried out.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998).  Thereafter, the AMC took steps to insure compliance with the Board's orders, readjudicated the claim, and issued an April 2012 SSOC, in which it continued to deny the claim.  The claims folder has been returned to the Board for further appellate proceedings.  

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

In a July 2012 written presentation, the Veteran's representative avers that the chronic disease affecting the bilateral knees, hips, elbows and ankles (diagnosed during a September 2012 VA examination as degenerative arthritis) is the result of an already-service-connected disorder(s).  After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to adjudication of the claim.
In this regard, the Board notes that, despite the fact that the secondary-service-connection argument has been raised several years after the original claim was filed, it is still considered part of the original claim.  See Schroeder v. West, 212 F.3d 1265, 1269 (Fed. Cir. 2000); see also Rodriquez v. West, 189 F.3d 1351, 1353 (Fed. Cir. 1999).  Accordingly, the issue must be remanded for additional due process considerations.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  Specifically, the agency of original jurisdiction ("AOJ") has not had the opportunity to adjudicate the issue of secondary service connection.  See 38 C.F.R. § 20.903(b) (2012) (requiring Board to "notify the appellant and his or her representative" of its intent to consider a law not considered by RO, where consideration "could result in denial of the appeal"); see also McBurney v. Shinseki, 23 Vet. App. 136, 138 (2009).

In addition, the Board observes that, under the Veterans Claims Assistance Act of 2000 ("VCAA"), Public Law No. 106-475, 114 Stat. 2096 (2000), when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In this case, the Veteran has never been provided with VCAA notice of how to substantiate a claim of entitlement to service connection based on an already-service-connected disability.  As such, the Veteran must be provided such notice.

Furthermore, although the Veteran has already been afforded a VA examination with regard to the issue of entitlement to service connection on a direct basis, and an etiological opinion has been obtained, this opinion did not discuss the possibility that the Veteran's degenerative arthritis of the bilateral knees, hips, elbows and ankles may have been caused or aggravated by one of his already-service-connected disabilities.  In this regard, in reviewing service connection claims, the Board must make a determination as to whether the evidence is adequate to make a decision on the claim notwithstanding the fact that the Board may have found than an examination or opinion was not necessary in the first place.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Under the circumstances, the Veteran should be afforded another VA examination and another etiological opinion should be obtained.

Finally, the Board notes that the Veteran has submitted additional evidence in the form of service treatment and personnel records.  As it is unclear whether any of these records have already been associated with the claims folder, while the claims folder is in remand status, the AOJ should review this information to determine if it is pertinent to the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Please do not remove any tabs from the claims folder.

2.  The RO/AMC should send the Veteran a VCAA letter informing him of the requirements for substantiating a claim of entitlement to service connection on a secondary basis.  The Veteran should be given an adequate amount of time to reply.  Any evidence received should be associated with the claims folder.  

3.  The RO should review the copies of service records recently submitted by the Veteran to determine if there is new information, not previously considered by the RO, that is pertinent to the Veteran's service connection claim.  

4.  Following completion of the above, schedule the Veteran for an examination with an appropriate, qualified examiner to determine whether his current degenerative arthritis of the bilateral knees, hips, elbows and ankles was caused or aggravated by an already-service-connected disability, to include his service-connected musculoskeletal disorders.  The claims folder must be provided to the examiner for review of pertinent documents therein in conjunction with the examination (to include the previous 2010 VA joints examination) and the examiner must note that the claims folder has been reviewed.  Any and all tests or studies deemed necessary should be performed and all clinical findings should be reported in detail.  The examiner must also elicit a history of the Veteran's symptomatology and note that, in addition to the medical evidence of record, the Veteran's lay statements have also been considered in the opinion.  

The examiner should be asked to review the medical records on file and any pertinent statements or testimony of the Veteran, and provide an opinion as to whether it is at least as likely as not that the Veteran's degenerative arthritis of the bilateral knees, hips, ankles and elbows was either (a) caused, or (b) aggravated by (permanent worsening as opposed to temporary flare-ups or increase in symptoms) any service-connected disability, to include his musculoskeletal disabilities.  

A complete rationale for all opinions expressed, as well as a discussion of the medical principles involved, must be provided.

The clinician is also advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.

If, for any reason, the clinician is unable to offer an opinion without resorting to speculation, this should be noted and thoroughly explained in the report, along with a rationale for such conclusion.

5.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is denied, the Veteran and his representative should be provided with an SSOC and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

